Citation Nr: 1540636	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1974 to September 1983.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for DDD of the lumbar spine and assigned a 10 percent rating effective October 1, 2008.  

In an October 2014 decision, the Board denied, in part, an initial rating in excess of 10 percent for DDD of the lumbar spine.  The Veteran then appealed the Board's decision denying an increased rating to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 order, the Court vacated the Board's decision denying an increased rating for DDD of the lumbar spine pursuant to an April 2015 Joint Motion for Partial Remand, and remanded the matter for compliance with the terms of the Joint Motion.

A claim for increased evaluation includes a claim for TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in a January 2015 statement, the Veteran contended that he retired early due to his back problems.  A TDIU claim has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluation for DDD of the lumbar spine.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Following the Court's May 2015 Order, the Veteran's attorney, in an August 2015 correspondence, submitted additional evidence consisting of private medical records regarding his back condition.  However, an additional evidence response form was also submitted in which the Veteran specifically indicated that he wanted the Veteran's case to be remanded to the AOJ for review of this additional evidence, and that he understood that choosing this option would significantly delay the Board's review of his appeal.  Accordingly, the matter must be remanded to the AOJ for review of the new evidence in the first instance.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Additionally, the April 2015 Joint Motion for Partial Remand indicated that the Board failed to adequately address the functional impact of the Veteran's reported flare-ups, which rendered its statement of reasons or bases inadequate.  A review of the record shows that the Veteran most recently underwent a VA back examination in March 2013.  The examiner noted that the Veteran reported that flare-ups impacted the function of the thoracolumbar spine.  When asked to document the Veteran's impact of flare-ups in his own words, the examiner directed the reader to the medical history section, which noted that the Veteran had pain exacerbated by bending and twisting, and used Ultram, Flexeril, and Lortab as medications.  No further information was provided.  As the March 2013 VA examiner did not adequately address whether there is any additional functional loss during flare-ups, and in order to comply with the directives in the April 2015 Joint Motion for Partial Remand; the Board finds that a new VA examination is warranted, which addresses any additional functional loss the Veteran experiences during flare-ups and, if feasible, quantifies this loss, or fully explains why such an opinion cannot be provided without resort to speculation.

As discussed above, a claim for TDIU is inferred as part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consideration of entitlement to TDIU is dependent upon the impact of all service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation for DDD of the lumbar spine.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  On remand, the Veteran should be provided with notice concerning how to substantiate a claim for TDIU, and asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).

Finally, all updated VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice regarding a claim for TDIU as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, including a request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain any updated VA treatment records from the VA Salt Lake City Health Care System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since February 2013.

3.  Schedule the Veteran for a VA back examination to evaluate the nature and current level of severity of his service-connected DDD of the lumbar spine.  The entire claims folder (i.e., both the Veteran's VBMS claims file and Virtual VA folder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests. 

The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

The examiner must also specifically comment on the impact of the Veteran's back condition on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.  

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

4.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claim on appeal, with consideration of the additional evidence received from the Veteran in August 2015.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case (SSOC), and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




